Citation Nr: 1048366	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  06-23 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to increases in the ratings assigned for 
posttraumatic stress disorder (PTSD) (currently assigned 
"staged" ratings of 30 percent prior to June 3, 2008, 50 
percent from June 3, 2008 to August 25, 2010; and 100 percent 
August 26, 2010).

2.  Entitlement to service connection for a lumbar spine 
disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1964 to February 1966.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 2003 
rating decision by the Oakland, California Department of Veterans 
Affairs (VA), Regional Office (RO).  In December 2007, a 
videoconference hearing was held before the undersigned; a 
transcript of this hearing is associated with the claims file.  
In January 2008 and July 2009 the case was remanded for further 
development.  The Veteran's claims file is now in the 
jurisdiction of the Reno, Nevada RO.

The March 2003 rating decision granted service connection (and 
assigned the initial rating) for PTSD.  The Veteran appealed the 
rating assigned.  While the appeal was pending the RO severed 
service connection for PTSD.  After the Board's January 2008 
remand, a July 2008 rating decision restored service connection 
for PTSD (effective December 1, 2007, the date of severance) and 
assigned a 30 percent rating.  After the Board's July 2009 
remand, an October 2010 rating decision granted a 50 percent 
rating for PTSD effective June 3, 2008, and a 100 percent rating 
effective August 26, 2010.  

The matter of the rating for PTSD is being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if any action on his 
[arteriosclerosis is required.


FINDING OF FACT

In November 2010, prior to the promulgation of a Board decision 
in the matter regarding service connection for a lumbar spine 
disorder, the Veteran requested a withdrawal of his appeal in 
such matter.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the 
Veteran's claim seeking service connection for a lumbar spine 
disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In November 2010 correspondence, the Veteran withdrew his appeal 
for service connection for a lumbar spine disorder; hence, there 
remains no allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review such matter, and the appeal in the matter must be 
dismissed.


ORDER

The Veteran's appeal seeking service connection for a lumbar 
spine disorder is dismissed.


REMAND

In his November 2010 VA Form 9 the Veteran indicated that he 
wanted to appear at a hearing before the Board by 
videoconference.  Pursuant to 38 C.F.R. § 20.700, a hearing on 
appeal will be granted to an appellant who requests a hearing and 
is willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  While the Veteran has already had one videoconference 
before the undersigned in 2007, the procedural posture of the 
case has changed since that time and a significant amount of 
additional development has been performed since that time 
(including enough paperwork to fill an entire claims file 
volume).  

However, given that in the October 2010 rating decision, the RO 
provided a full grant of the issue on appeal (a 100 percent 
rating for PTSD) effective August 26, 2010, the RO should first 
clarify whether the Veteran still wants a hearing in light of the 
favorable October 2010 rating decision.  

Accordingly, the case is REMANDED for the following:

The RO should clarify whether the Veteran 
still wants a videoconference hearing in 
light of the October 2010 grant of benefits.  
Thereafter, if he does not withdraw his 
hearing request, he should be scheduled for a 
videoconference hearing.  The case should 
then be processed in accordance with 
established appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


